DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 17, & 24.  More specifically, the prior art of record does not specifically suggest causing display of a data summary view of events that correspond to query results of a query, the displayed data summary view including a summary report having a summary graph that plots changes over time of a measure of how frequently one or more values of an event attribute associated with the events appeared in the events, the summary report further having one or more summary entries that represent the one or more values of the event attribute and are selectable; and in response to detecting a click or a tap on one of the summary entries that represents a particular value of the one or more values: determining a filtered set of the events that have the particular value within the event attribute; and updating the summary graph to plot changes over time of the measure of how frequently a set of the one or more values appeared in the filtered set of the events.
Dependent claims 2-16, 18-23, & 25-30, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        April 23, 2022